DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell (US 8171875 B1) in view of Young (US 20160106090 A1).
For claim 1; Caldwell teaches a weighted rotatable electronic owl, comprising: 
a body (10) portion having a top end (14) disposed oppositely a bottom end (12); 
the body portion defining an interior volume (fig. 2); 
a head (14) member rotatably attached to the top end of the body portion (column 3; lines 9-22); 
a base disposed on the bottom end of the body portion (column 1; lines 23-32 and via reference (US 5901491 A), column 2; lines 40-42) 
a power source (60) having a circuit board (66) operably connected thereto disposed within the interior volume of the body portion (column 4; lines 21-51); 
a motor (64) operably connected to the circuit board and configured to rotate the head member (column 4; lines 21-51). 
Caldwell does not teach a base that is removably attachable to the body portion.
However, Young does teach a base disposed on the bottom end of the body portion wherein the base is removably attachable to the body portion (paragraph [0020]) with a plurality of protrusions extending outward from a bottom surface of the base (paragraph [0020]).
Therefore, it would have been obvious to modify Caldwell using the known technique taught by Young to improve the similar device in the same way by incorporating a similar base type apparatus with a lower shell capable of storing weight and securing spikes on the underside to be driven into the ground therefore making the decoy more stable and suitable for land (Young, fig. 3 & paragraph [0020]). See MPEP 2143 I. (C).
For claim 2; The modification of Caldwell teaches all limitations as stated above.
Caldwell does not explicitly teach a hollow base.
However, Young does teach a hollow compartment in the base (60).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell using the known technique taught by Young to improve the similar device in the same way by incorporating a similar base type apparatus with a lower hollow shell capable of storing weight and securing spikes on the underside to be driven into the ground therefore making the decoy more stable and suitable for land (Young, fig. 3 & paragraph [0020]). See MPEP I. (C) & (G).
For claim 3; The modification of Caldwell teaches all limitations as stated above.
Caldwell further teaches a weighted rotatable electronic owl wherein the base member is cylindrical in shape (column 1; lines 23-32 via ‘491, column 2; lines 40-42 and fig. 1a & 1b (16)).
For claim 4; The modification of Caldwell teaches all limitations as stated above.
Caldwell does not teach a hollow base.
However, Young does teach a decoy wherein an aperture within the base is adapted to receive at least one weight (fig. 3 & claim 8) therethrough into the hollow compartment of the base (fig. 3 and paragraph [0015] & [0020]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell using the known technique taught by Young to improve the similar device in the same way by incorporating a similar base type apparatus with a lower a lower shell and a weight placed in said shell therefore making the decoy more stable and sturdier on a surface (Young, fig. 3 & paragraph [0020]). See MPEP 2143 I. (C) & (G).
For claim 5; The modification of Caldwell teaches all limitations as stated above.
Caldwell does not teach a hollow base.
However, Young does teach a decoy wherein the aperture is removably closable via a plug (fig. 3 & paragraph [0020]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell using the known technique taught by Young to improve the similar device in the same way by incorporating a similar base type apparatus with a lower shell that is received into an upper body therefore making the decoy free of voids that could allow insects and other pests into the apparatus. See MPEP 2143 I. (C).
For claim 6; The modification of Caldwell teaches all limitations as stated above.
Caldwell does not teach a hollow base.
However, Young does teach a decoy wherein the aperture is concealed by the body portion when the base is removably secured to the body portion (paragraph [0020])).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell using the known technique taught by Young to improve the similar device in the same way by incorporating a similar base type apparatus with a lower shell that is removably received into an upper body therefore making the decoy easily adjustable in case of technological issues. See MPEP 2143 I. (C).
For claim 10; The modification of Caldwell teaches all limitations as stated above.
Caldwell does not teach a plurality of protrusions.
However, Young does teach a decoy wherein the plurality of protrusions are spikes configured to engage or penetrate the surface the device is resting upon (fig. 3 (61) & paragraph [0020]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Caldwell using the known technique taught by Young to improve the similar device in the same way by incorporating a similar base type apparatus with a lower a lower shell and a weight placed in said shell therefore making the decoy more stable and sturdier on a surface (Young, fig. 3 & paragraph [0020]). See MPEP 2143 I. (C) & (G).
For claim 11; The modification of Caldwell teaches all limitations as stated above.
Caldwell further teaches a weighted rotatable electronic owl of claim 1, wherein the motor is configured to rotate the head member in a 360-degree fashion around the top of the body portion via an axle affixed from the motor to the head portion (columns 5-6; lines 41-8).
Claims 7-9 & 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell in view of Young as applied to claim 1 above, and further in view of Thomas (US 9072288 B1).
For claim 7; The modification of Caldwell teaches all limitations as stated above.
The modification of Caldwell does not teach a motion sensor. 
However, Thomas does teach an owl decoy wherein at least one motion sensor is disposed on an exterior surface of the body portion and operably connected to the circuit board wherein the sensors are configured to detect motion within a given proximity (columns 3-4; lines 57-3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention further modify Caldwell to incorparate the motion sensor system as taught by Thomas in order to improve the similar device in the same way by creating a more versatile method of repelling pests (Thomas, columns 3-4; lines 57-3). See MPEP 2143 I. (C) & (G).
For claim 8; The modification of Caldwell teaches all limitations as stated above.
The modification of Caldwell does not teach a motion sensor. 
However, Thomas does teach an owl decoy wherein the head member is configured to rotatably swivel into the direction that motion is detected by the plurality of sensors (column 6; lines 41-43).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention further modify Caldwell to incorparate the motion sensor system as taught by Thomas in order to improve the similar device in the same way by creating a more versatile method of repelling pests. See MPEP 2143 I. (C).
For claim 9; The modification of Caldwell teaches all limitations as stated above.
The modification of Caldwell does not teach a motion sensor. 
However, Thomas does teach an owl decoy wherein speakers disposed within the head or body portion of the device and operably connected to the circuit board are configured to emit the sound of a predator when motion is detected within a given proximity (columns 3-4; lines 57-3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention further modify Caldwell to incorparate the motion sensor/speaker system as taught by Thomas in order to improve the similar device in the same way by creating a more versatile method of repelling pests (Thomas, columns 3-4; lines 57-3). See MPEP 2143 I. (C) & (G).
For claim 12; The modification of Caldwell teaches all limitations as stated above.
The modification of Caldwell does not teach a light source. 
However, Thomas does teach an owl decoy wherein a pair of light sources are disposed on the head member corresponding to the eye placements and operably attached to the circuit board (column 6; lines 28-60).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention further modify Caldwell to incorparate the motion sensor/LED/Illuminator system as taught by Thomas in order to improve the similar device in the same way by creating a more versatile method of repelling pests (column 6; lines 28-60). See MPEP 2143 I. (C) & (G).
For claim 13; The modification of Caldwell teaches all limitations as stated above.
The modification of Caldwell does not teach a light source. 
However, Thomas does teach an owl decoy wherein the light sources are configured to illuminate for a short duration upon the detection of movement (column 6; lines 28-60).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention further modify Caldwell to incorparate the motion sensor/LED/Illuminator system as taught by Thomas in order to improve the similar device in the same way by creating a more versatile method of repelling pests (column 6; lines 28-60). See MPEP 2143 I. (C) & (G).
For claim 14; The modification of Caldwell teaches all limitations as stated above.
The modification of Caldwell does not teach a light source. 
However, Thomas does teach an owl decoy wherein the device can be configured to rotate, illuminate, emit predator noises, or any combination these upon detection of motion within a given proximity (columns 3-4; lines 57-3, column 6; lines 28-60, & column 6; lines 41-43).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention further modify Caldwell to incorparate the motion sensor/LED/Illuminator system as taught by Thomas in order to improve the similar device in the same way by creating a more versatile method of repelling pests (column 6; lines 28-60). See MPEP 2143 I. (C) & (G).
For claim 15; The modification of Caldwell teaches all limitations as stated above.
The modification of Caldwell does not teach a battery.
However, Thomas does teach an owl decoy wherein the power source comprises a rechargeable battery (columns 6-7; lines 61-2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the capacitor from Caldwell for the battery taught by the similar device Thomas as it is obvious to try as there are only a finite number of electrical systems that can utilize solar energy in order to power a device. See MPEP 2143 I. (B) & (E).
For claim 16; The modification of Caldwell teaches all limitations as stated above.
Caldwell further teaches solar panels disposed on the top of the head member off the device are operably attached to the power source (fig. 2 and column 4; lines 21-51).
Caldwell and Young do not teach batteries.
However, Thomas does teach an owl decoy wherein the power source comprises a rechargeable battery (columns 6-7; lines 61-2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a simple substitution of the capacitor from Caldwell for the battery taught by the similar device Thomas as it is obvious to try as there are only a finite number of electrical systems that can utilize solar energy in order to power a device. See MPEP 2143 I. (B) & (E).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            
/JOSHUA J MICHENER/            Supervisory Patent Examiner, Art Unit 3642